We think the appellant's motion to dismiss should be denied. There is nothing in our statutes which makes it essential to the validity of an application for the appointment of an administrator on an intestate estate, that the applicant should be interested in the estate as next of kin, or as creditor of the deceased, and we are of the opinion that a grant of administration, made upon the application of a person who is neither creditor or next of kin, would be *Page 788 
valid unless appealed from and reversed. We think, however, that such applications are not to be encouraged; especially where the applicant is a mere intermeddler, or where there is no need of administration, and that the court might properly in its discretion and on its own motion refuse to entertain such an application, and, of course, might on the motion of any person interested in the estate, dismiss it. The applicant here, however, can hardly be regarded as a mere intermeddler. He was an uncle of the deceased and nearest of kin to him of any one but the brother, who is non compos and is under the guardianship of the appellant, and there is no suggestion that the administration is unnecessary. It does not appear that any opposition was made to the application in the court below upon the ground on which the appellant moves now to have it dismissed, and the proceeding, after the appeal to this court, remained in this court for more than three months before this motion was made. We are of the opinion that, in view of this delay, we may properly, in the exercise of our discretion, deny the motion.
Motion denied.